Baker, J.
I concur. The basis for my concurrence on the speedy trial issue differs somewhat from Judge Scholfield's opinion, which fails to take note of State v. Hackett, 64 Wn. App. 205, 822 P.2d 323 (1992).
As noted in Hackett, the actual physical presence of the defendant or defense counsel in court is not required by CrR 3.3(d)(2). Hackett, at 209. I agree, however, that the warrant quashing procedure followed in this case was sufficient to satisfy the requirements of that rule, so as to recommence the speedy trial period.
Kennedy, J., concurs with Baker, J.
Review granted at 119 Wn.2d 1013 (1992).